CAHIER DES CHARGES-TYPE
RELATIF À LA PRODUCTION ET AUX MONTANTS DES TRAVAUX
DE RECHERCHE ET D'EQUIPEMENT MINIMA DEVANT ETRE
REALISES PAR LE TITULAIRE D'UN CONCESSION D'EXPLOITATION
DE SUBSTANCES MINERALES CLASSEES « MINES »

RIRE,

Article premier : Objet du cahier des charges-type

Le Présent cahier des charges-type prévu par le Code Minier promulgué par la loi N° 2003-30
du 28 Avril 2003 et notamment son article 44 vise à fixer les clauses et conditions générales
relatives à l’octroi d’une concession d’exploitation de substances minérales classées « Mines »
et à la production et aux montants des travaux de recherche et d’équipement minima que
Salakta Fertilizer Company, ci-après désigné par le terme le « Titulaire», sera tenu
d’effectuer à l’intérieur du périmètre de la concession d’exploitation dite Salakta tel que

défini à l’article 2 du présent cahier.

Art. 2. - Délimitation du périmètre de la concession d’exploitation

La concession visée à l’article premier du présent cahier des charges est délimitée comme suit :

Sommets N° des repères Sommets N° des repères
1 290.568 4 290.564
2) 294.568 5 290.568
2) 294.564 6
CICOMPOR EI périmètres élémentaires soit une superficie

globale de 800............. hectares.

Art.3- Obligation de travaux minima

Le titulaire s’engage à exécuter, à l'intérieur du périmètre de sa concession, le programme
minimum des travaux de recherche, d’infrastructure minière et d’équipement tel que fixé aux
articles 4 et 5 du présent cahier des charges, sous peine d’être considéré comme n’ayant pas

honoré ses engagements.

Art.4- Exécution des travaux minima

Le titulaire est tenu d’exécuter, à l’intérieur du périmètre de sa concession d’exploitation, les
travaux minima nécessaire pour assurer la production et honorer les engagements prévus à
l’article 5 du présent cahier de charges. Ces travaux auxquels est consacrée une enveloppe

minimale de 150.000 DT consiste en :

-_ Décapage des éboulis de pente sur la surface continue dans le panneau I au fur et à
mesure de l'avancement.
- Aménagement d’une voie d’accès au Front initial.

- Travaux de réhabilitation du site au fur et à mesure de l'avancement des travaux

d'exploitation.

Art.5- Engagements minima du titulaire

Le titulaire s’engage dans le cadre de la concession d’exploitation à ce qui suit :

° Extraire annuellement un tonnage fixé à 180.000 Tonnes de gypse brut.
° Produire annuellement un tonnage fixé à 150.000 Tonnes de plâtre.
e Investir un montant global de 16.865.120 DT pour l'acquisition de matériels et de

d’équipements nécessaires à l’exploitation, détaillé come suit :

Equipements pour Carrière :

*2 Poclains

#3 Trax

* 1 CRAWLAIR

* 2 Jeu de tiges de foration

* 1 Compresseur mobile

* 1 Tracteur + citerne d’eau d’arrosage
* 4 Marteaux piqueurs

* 1 L’outillage pour entretien

* 1 Matériel de sécurité

* 2 Citernes de gasoil (5000litres)

* 2 Cabines de chantiers

Equipements pour usine de plâtre :

* Terrain
* Génie civil et les Aménagements

* Equipement à importer

Matériel de Laboratoire
Matériel roulant
Equipements informatiques

Mobilier et matériel de bureau

780.000 DT
350.000 DT
38.000 DT
20.000 DT
25.000 DT
24.000 DT
10.000 DT
10.000 DT
20.000 DT
10.000 DT

1.847.000 DT

960.000 DT
2.994.120 DT
8.880.000 DT

12.834.120 DT

250 000 DT
1.677 000 DT
157 000 DT
100 000 DT

Poursuivre les travaux de recherche à l’intérieur du périmètre de la concession dans les

limites de trois pour cent (3%) du chiffre d'affaires afin de renouveler les réserves.

Art.6.- Documentation fournie par l'Autorité Concédante

En plus de la possibilité d'accéder aux banques des données nationales en
matière de géologie et d’exploitation minière prévue à l’article 93 ,
l’autorité concédante fournit au Titulaire la documentation qui se trouve en
sa possession concernant notamment :

- le cadastre et la topographie ,

- la géologie générale de la Tunisie ,

-_ l’hydrologie et l’inventaire des ressources hydriques ,
- les mines.

Cependant l'Autorité Concédante ne doit pas fournir des renseignements
touchant à la Défense Nationale ou des renseignements fournis par les
Titulaires des concessions d’exploitation en cours de validité et dont la
divulgation à des tiers ne peut être faite qu’avec l’accord des intéressés.

Art. 7.-Exploitation méthodique du gisement

Le Titulaire est tenu de conduire toutes les opérations d’exploitation avec
diligence selon les règles techniques en vigueur ou à défaut d'une
réglementation appropriée, suivant les saines pratiques admises dans
l'industrie minière internationale, en vue d’une exploitation rationnelle des
ressources naturelles découvertes à l’intérieur du périmètre de sa
concession.

Tout changement important apporté au schéma initial annexé au plan du
développement doit être immédiatement porté à la connaissance de
l’autorité concédante.

Art. 8.- Utilisation des équipements et de l'outillage publics existants

Le Titulaire est admis à utiliser, dans la recherche et l’exploitation, tous les
équipements et outillages publics existants, suivant les dispositions,
conditions et tarifs prévus par la législation en vigueur et sur un pied de
stricte égalité avec les autres usagers.

Art. 9.-Installations complémentaires

Lorsque le Titulaire justifie avoir besoin, pour développer son activité de
recherche et d'exploitation des substances, minérales, de compléter
l’équipement et l'outillage public existant, ou d'exécuter des travaux

£ PRE A : NON CRT 5 be
présentant un intérêt public général , il deWk@sphiformer l'Autorité
Concédante. :

Le Titulaire doit appuyer sa demande d'une note justifiant la nécessité
desdites installations, et d'un projet précis de leur réalisation.

L'exécution de ces travaux reste soumise à l'approbation de l'Autorité
Concédante.

Art. 10.- Durée des autorisations et des concessions

Les concessions et les autorisations d'occupation du domaine public ou du
domaine privé de l’Etat ou de l’utilisation de l’outillage public, seront
accordées au Titulaire pour la durée de validité de la concession
d’exploitation et ce, conformément à la législation et à la réglementation
en vigueur.

Les autorisations et concessions visées au premier paragraphe du présent
article donnent lieu au versement par le Titulaire des droits
d'enregistrement, taxes et redevances applicables au moment de leur octroi.

Art. 11.- Occupation du domaine public maritime

L'Autorité Concédante facilite au Titulaire , conformément 4 la
réglementation en vigueur relative à l'occupation du domaine public
maritime, l'acquisition , à ses frais, d'un poste d'embarquement pour
permettre le chargement des substances minérales provenant de la
concession ainsi que d'une surface de terre-plein nécessaires à

l'aménagement d'installations de transit ou de stockage.

Art. 12.- Réseaux publics de distribution des eaux

L'Autorité Concédante facilite au Titulaire, s'il le demande, la
souscription à des polices d'abonnement temporaires ou permanentes aux
réseaux publics de distribution de l'eau potable ou industrielle, dans la
limite de ses besoins légitimes, et dans la limite des débits dont ces
réseaux peuventt disposer et ce, conformément aux dispositions du Code
des Eaux .

Les abonnements seront consentis suivant les clauses, conditions générales
et tarifs en vigueur.

Les branchements sont établis sur la base de Fi je ouvés par les
services du ministère chargé des eaux à la de : e ifélaire et à ses
ne applicables aux
&

frais , suivant les clauses et conditions tec
branchements dans ce domaine.

d
Art.13.- Dispositions applicables aux voies ferrées

Le Titulaire , pour la desserte de ses chantiers, de ses dépôts et de ses
postes d'embarquement, peut aménager, à ses frais, des embranchements de
voies ferrées particuliers et les raccorder aux réseaux ferrés publics.

Les projets de réalisation de ces embranchements seront établis par le
Titulaire conformément aux conditions de sécurité et aux conditions
techniques applicables aux réseaux publics tunisiens. Ces projets sont
approuvés par l’Autorité Concédante après enquête parcellaire.

L’Autorité Concédante se réserve le droit de modifier les tracés proposés
par le Titulaire, pour tenir compte des résultats de l’enquête parcellaire et
pour raccorder au plus court et selon les règles de l’art les installations du
Titulaire aux réseaux publics.

Art.14.- Dispositions applicables aux centrales électriques

Les centrales électriques installées par le Titulaire et ses réseaux de
distribution d’énergie sont considérés comme des dépendances légales de la
concession et sont assujettis à toutes les réglementations et à tous les
contrôles appliqués aux installations de production et de distribution
d'énergie similaires.

le Titulaire produisant de l’énergie électrique pour l’alimentation de ses
chantiers peut céder au prix de revient tout excédent d’énergie par rapport à
ses besoins propres à un organisme désigné par l'Autorité Concédante.

Art.15.- Obligation de maintenir les ouvrages en bon état

le Titulaire est tenu, jusqu’à la fin de la concession, de maintenir les
bâtiments , les ouvrages de toute nature, les installations minières et leurs
dépendances légales en bon état et d’exécuter en particulier les travaux
d’entretien des puits d’extraction du tout - venant, des travers-banc, des
installations de pompage des eaux d’exhaure etc...

Art.16.- Contrôle et visites techniques

le Titulaire est soumis au contrôle et à
services compétents du Ministère chargé de
prévues par le Code Minier.

exercés par les
les dispositions
Art.I7.- Utilisation des matériels et matériaux Tunisiens

Le Titulaire est tenu de favoriser l’utilisation des matériels et des matériaux
produits en Tunisie, des services d’entreprises ou de sous-traitants de
nationalité tunisienne tant que les prix, la qualité et les délais de livraison
offerts demeurent équivalents aux offres étrangères.

En outre , le Titulaire est tenu , conformément aux dispositions de l’article
75 du Code Minier, d'employer en priorité les tunisiens.

Art.I18.- Défense Nationale et Sécurité du Territoire

Le Titulaire est tenu de se soumettre aux mesures que prennent les autorités
civiles ou militaires en matière de Défense Nationale et de Sécurité du
Territoire conformément à la réglementation en vigueur.

Art.19.- Unités de mesure

Les renseignements, chiffres, relevés, cartes et plans qui seront fournis à
l’Autorité Concédante doivent être formulés en des unités de mesure et des
échelles agréées par elle.

Toutefois, à l'intérieur de ses services, le Titulaire peut utiliser tout autre
système de mesure sous réserve de tenir les données à la disposition de tout
demandeur officiel dans une formulation convertie au système métrique.

Art. 20.- Cartes et plans

Les cartes et plans fournis par le Titulaire doivent être dressés en utilisant
les fonds de cartes ou de plans du service topographique tunisien, ou en
utilisant les fonds de cartes ou de plans établis par d'autres services
topographiques à condition qu’ils soient agréés par l’Autorité Concédante.

A défaut, et après que le Titulaire se soit concerté avec l’Autorité
Concédante et le service topographique concerné, ces cartes et plans
pourront être établis par les soins et aux frais du Titulaire, aux échelles et
suivant les procédés les mieux adaptés à l'objet recherché.

Ces cartes et plans seront dans tous les cas r és aux réseaux de

triangulation et de nivellement généraux de la

Art.21.- Responsabilité du Titulaire vis-à-viK\

ne QE ne
Le Titulaire est tenu de contracter des assurances-dé-responsabilité civile

contre les risques d’atteintes aux biens d’autrui et aux tiers du fait de son
activité.
Le Titulaire reste responsable pendant cinq ans de tous dommages qui
seraient reconnus provenir de son exploitation de la Mine. Ledit délai ne
s’applique pas aux dommages résultant des accidents du travail et des
maladies professionnelles lesquels demeurent régis par la législation en
vigueur.

Art.22.- Cas de force majeure

Le Titulaire n'aura pas contrevenu aux obligations résultant du présent
Cahier des Charges, s'il justifie que le manquement aux dites obligations
est motivé par un cas de force majeure et ce, conformément aux
dispositions du Code Minier.

Est considéré comme cas de force majeure tout évènement extérieur
présentant un caractère à la fois imprévisible et irrésistible empêchant la
partie qui en est affectée d’exécuter tout ou partie des obligations mises à
sa charge par le Cahier des Charges tels que :

1- tous phénomènes naturels y compris les inondations, incendies,
tempêtes, foudres, glissements de terrain ou tremblements de terre
dont l'intensité est inhabituelle au pays ;

2- guerres, révolutions, révoltes, émeutes et blocus ;
3- grèves à l’exception de celles du personnel du Titulaire;
4- restrictions gouvernementales.

Les retards dûs à un cas de force majeure n’ouvriront au Titulaire aucun
droit à indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation
d’égale durée de la validité de la concession d’exploitation sur laquelle ces
retards se sont produits.

Art.23.- Arbitrage

Tout différend relatif à l’application du présent cahier des charges entre
Autorité Concédante et le Titulaire sera tranché à l’amiable. A défaut de
règlement amiable dans un délai ne dépassant pas un mois, le différend est
porté devant la justice conformément à la réglementation en vigueur.

Dans le cas où le Titulaire est de nationalité étrangère, le différend peut-è
soumis à l’arbitrage. 4

Je, soussigné, reconnais avoir pris connaissance deŸ
toutes les dispositions et conditions prévues par y
cahier des charges et m’engage en vertu del
S
Fait à Tunis le,

. Le
